Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/558,367 in response to an original application filed on 12/21/2021. Claims 1 - 6 are currently pending and have been considered below. Claims 1 is an independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/21/2021, 03/30/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: please replace “pre-FEC” to “pre-FEC (Forward Error Correction).  Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 – 6 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 – 11 of Patent 10,447,519 B2. 
Although the claims are not identical, they are not patentably distinct from each other because claims 1 - 11 of the patent and claims 1 – 6 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. 
The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:
Instant Application  No. 17/558,367
Patent  US 10,447,519 B2
Claim 1:   An integrated circuit comprising:
control circuitry, which, in operation, controls; generating a signal including a plurality of OFDM symbols for a data field, wherein a last OFDM symbol of the plurality of OFDM symbols is partitioned into four segments, the four segments ending with four boundaries, respectively, and the signal is generated based on pre-FEC padding bits added toward one of the four boundaries of the last OFDM symbol and post-FEC padding bits added in remaining segment(s) of the last OFDM symbol, the one of four possible boundaries being represented by a common padding factor value; 
Claim 1:   A transmission method comprising: generating a transmission signal for each of a plurality of users, the transmission signal including a plurality of OFDM symbols for a data field, wherein a last OFDM symbol of the plurality of OFDM symbols can be partitioned into four segments, and wherein the generating of the transmission signal includes: computing, for each of the plurality of users, an initial padding factor value that is associated with one of the four segments and computing, for each of the plurality of users, an initial number of OFDM symbols for the data field; 

determining a common padding factor value that is the initial padding factor value of the determined user with the longest packet duration; 
and transmitting the signal; 

and at least one output coupled to the control circuitry, which, in operation outputs
an electric signal,


determining a user with a longest packet duration among the plurality of users;
wherein the common padding factor value is a padding factor value of a user with the longest packet duration among a plurality of users, and is determined based on padding factor values of the plurality of users and on numbers of OFDM symbols for the data field of the plurality of users.
determining a common number of OFDM symbols that is the initial number of OFDM symbols for the data field of the determined user with the longest packet duration; 
adding, for each of the plurality of users, pre-FEC padding bits toward one of four possible boundaries of the last OFDM symbol, the one of four possible boundaries being represented by the determined common padding factor value; 
and adding post-FEC padding bits in remaining segment(s) of the last OFDM symbol; and transmitting the generated transmission signal.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongyuan Zhang et al. (IEEE 802.11-15/0810).

Regarding claim 1, an integrated circuit comprising: control circuitry, which, in operation, controls; generating a signal including a plurality of OFDM symbols for a data field, [Hongyuan et al., Please see slide 15, wherein multiple OFDM symbols are included in a data payload of a signal], wherein a last OFDM symbol of the plurality of OFDM symbols is partitioned into four segments, [Hongyuan et al., Please see slide 9, Four possible pre-FEC padding segment boundaries (“a –factor”) are defined in the last OFDM symbol], the four segments ending with four boundaries, respectively, [Hongyuan et al., Please see slide 9, Four possible pre-FEC padding segment boundaries (“a –factor”) are defined in the last OFDM symbol], and the signal is generated based on pre-FEC padding bits added toward one of the four boundaries of the last OFDM symbol and post-FEC padding bits added in remaining segment(s) of the last OFDM symbol, [Hongyuan et al., Please see slide 10, wherein last OFDM symbol includes pre-FEC padding bits and post-FEC padding bits], the one of four possible boundaries being represented by a common padding factor value, [Hongyuan et al., See Slide 9, Four possible pre-FEC padding segment boundaries (“a –factor”) are defined in the last OFDM symbol],
and transmitting the signal, [Hongyuan et al., Please see slide 10, wherein the receiver receives and decodes the signal], 
and at least one output coupled to the control circuitry, which, in operation outputs an electric signal, [Hongyuan et al., Please see slide 10, wherein the receiver receives and decodes the signal], wherein the common padding factor value is a padding factor value of a user with the longest packet duration among a plurality of users, [Hongyuan et al., Please see slide 19, All users share a common a-factor across all users, based on the user with the longest span], and is determined based on padding factor values of the plurality of users and on numbers of OFDM symbols for the data field of the plurality of users, [Hongyuan et al., Please see Slide 9, Four possible pre-FEC padding segment boundaries (“a –factor”) are defined in the last OFDM symbol(s), based on number of excess info bits in the last symbol(s), pre-FEC pad (the same MAC/PHY padding as in 11ac) toward the nearest boundaries in the last symbol].
Regarding claim 2, the integrated circuit according to Claim 1, wherein a number of the pre-FEC padding bits is determined for each of the plurality of users based on the common padding factor value, [Hongyuan et al., See Slide 9, Four possible pre-FEC padding segment boundaries (“a –factor”) are defined in the last OFDM symbol].

Regarding claim 3, the integrated circuit according to Claim 1, wherein information bits and the pre-FEC padding bits in the data field are encoded using either a Binary Convolutional Code (BCC) or a Low Density Parity Check (LDPC), [Please see slide 11, LDPC encoder].

Regarding claim 4, the integrated circuit according to Claim 1, wherein the data field includes information bits, and a padding factor value for each of the plurality of users is determined based on the information bits, [Slide 10, Bit stream of an OFDM symbol].

Regarding claim 5, the integrated circuit according to Claim 1, wherein a number of the post-FEC padding bits is determined based on the common padding factor value, [Please see slide 9, After FEC, insert post-FEC padding bits to fill up the symbol].

Allowable Subject Matter
Claims 6 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921.  The examiner can normally be reached on 9:00-5:00 (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached at 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/Primary Examiner, Art Unit 2478